Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election Acknowledgement
Acknowledgement is made of the election received on 2/9/2022.
Applicants election of Group III – Embodiment 3 - Figs. 13 - 18 is acknowledged.
Groups I & II – Embodiments 1 & 2 Figs. 1 – 12 as well as their corresponding figure descriptions are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 2/9/2022.
In view of the fact that this application is in condition for allowance except for the presence Groups I & II – Embodiments 1 & 2 Figs. 1 – 12 directed to a design or designs nonelected without traverse in the reply filed on 2/9/2022, and without the right to petition such Group(s) have been cancelled along with their corresponding figure descriptions.
Incorporation by Reference
This application incorporates by reference:
 U.S. Design Application No. 29/650,678, filed June 8, 2018;
U.S. Design Application No. 29/611,032, filed July 18, 2017;
U.S. Design Application No. 29/571,065, filed July 14, 2016;
U.S. Design Application No. 29/560,329, filed April 5, 2016; and
U.S. Design Application No. 29/466,991, filed September 13, 2013;
U.S. Design Application No. 12/918,677, filed November 30, 2010.
All the material from the U.S. Applications which is essential to the claimed design is included in this application. It is understood that any material in the U.S. Applications which is not present in this application forms no part of the claimed design.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela J Lee can be reached on 571-272-4453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A GOODWIN/Primary Examiner, Art Unit 2916